

	

		II

		109th CONGRESS

		1st Session

		S. 247

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior

		  to assist in the planning, design, and construction of the Tumalo Irrigation

		  District Water Conservation Project in Deschutes County,

		  Oregon.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Tumalo Water Conservation Project Act

			 of 2005.

		

			2.

			Definitions

			In this Act:

			

				(1)

				District

				The term

			 District means the Tumalo Irrigation District, Oregon.

			

				(2)

				Project

				The term Project

			 means the Tumalo Irrigation District Water Conservation Project authorized

			 under section 3(a).

			

				(3)

				Secretary

				The term

			 Secretary means the Secretary of the Interior.

			

			3.

			Authorization to plan, design and construct the tumalo water

			 conservation Project

			

				(a)

				Authorization

				The Secretary, in cooperation

			 with the District—

				

					(1)

					may participate in the

			 planning, design, and construction of the Tumalo Irrigation District Water

			 Conservation Project in Deschutes County, Oregon; and

				

					(2)

					for purposes of planning and

			 designing the Project, shall take into account any appropriate studies and

			 reports prepared by the District.

				

				(b)

				Cost-Sharing requirement

				

					(1)

					Federal share

					The Federal share of the

			 total cost of the Project shall be 50 percent, which shall be nonreimbursable

			 to the United States.

				

					(2)

					Credit toward non-federal share

					The Secretary shall credit

			 toward the non-Federal share of the Project—

					

						(A)

						any amounts that the District

			 provides toward the design, planning, and construction before the date of

			 enactment of this Act; and

					

						(B)

						an amount equal to—

						

							(i)

							the value of any water

			 converted by the Project to instream water rights, as determined in accordance

			 with State law; plus

						

							(ii)

							the value of the annual

			 District assessment and headgate fee that the District foregoes as a result of

			 the activities carried out under the Project for the 20-year period beginning

			 on the date on which construction of the Project is completed.

						

				(c)

				Title

				The District shall hold title

			 to any facilities constructed under this Act.

			

				(d)

				Operation and maintenance costs

				The District shall pay the

			 operation and maintenance costs of the Project.

			

				(e)

				Effect

				Any assistance provided under

			 this Act shall not be considered to be a supplemental or additional benefit

			 under Federal reclamation law (the Act of June 17, 1902 (32 Stat.

			 388, chapter 1093), and Acts supplemental to and amendatory of

			 that Act (43 U.S.C.

			 371 et seq.).

			

			4.

			Authorization of appropriations

			There is authorized to be

			 appropriated to pay the Federal share of the cost of the Project

			 $14,000,000.

		

